Title: To John Adams from John Codman, Jr., 22 January 1791
From: Codman, John, Jr.
To: Adams, John



Sir
Boston January 22 1791

Your goodness will I hope pardon me for requesting your influence in favor of my brother Stephen Codman of Portland that he may be appointed Officer of Excise at that place.
He has lived at Portland some years where he is both esteemed & respected and I can engage so far as to say no man could fill the office with more propriety nor wd government find any Man in that part of the Country more capable of giving useful information
I do not know if you recognize my Brother or not as he lived with Mr Smith a few years after I did but I woud refer you to Mr Thacher the representative from that district who is personally acquainted with him and if it should not be inconsistent with the duties of your dignified station to mention my brothers name to the President, you woud. confer a lasting favor upon me
I am with perfect Consideration / Sir / Your obliged & obed Servt.

John Codman jun